Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/293193 application is in response to the communications filed August 30, 2021. 
Claims 1, 3, 7, 13 and 21 were amended March 05, 2019. 
Claims 8, 15-20 and 22 were cancelled March 11, 2019. 
Claims 1-7, 9-14 and 21 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of continuously or periodically sense and monitor at least one physiological parameter in the human bodies and generate data corresponding to the physiological parameter, prescribe a known course of medical action in an individual patient of the population of patients in the data 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting via the Internet the data corresponding to the physiological parameter in the population of patients and storing the data in a database” and “operating the sensors continuously or periodically sense and monitor the physiological parameter in the human bodies of the population of patients” which corresponds to mere data gathering and/or output.
“chronically implanting sensors within the human bodies of the population of patients” which corresponds to selecting a particular data source or type of data to be manipulated. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “using artificial intelligence”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting via the Internet the data corresponding to the physiological parameter in the population of patients” and “operating the sensors continuously or periodically sense and monitor the physiological parameter in the human bodies of the population of patients” which corresponds to receiving or transmitting data over a network. 
”storing the data in a database” which corresponds to storing and retrieving information in memory. 
limitations that are considered well-known, routine and conventional functions in light of the examiner concluding that the limitation is widely prevalent or in common use, citing multiple references as required by Berkheimer v. HP, Inc.
“chronically implanting sensors within the human bodies of the population of patients” is considered widely prevalent or in common use in light of Najafi et al. (2008/0269573; herein referred to as Najafi) at paragraph [0027] of Najafi and Zhang et al. (US 2008/0177194; herein referred to as Zhang) at paragraph [0015] of Zhang. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the sensors comprise implantable hemodynamic monitor sensors and are chronically implanted in the population of patients”, and “the method comprises generating, transmitting, and storing the data over the lifetimes of the population of patients” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the method comprises generating, transmitting, and storing the data over the lifetimes of the population of patients” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the sensors comprise implantable hemodynamic monitor sensors and are chronically implanted in the population of patients”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“the method comprises generating, transmitting, and storing the data over the lifetimes of the population of patients” which corresponds to receiving or transmitting data over a network and storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein known, individualized and learned courses of medical action comprise one or more of modifying a medication level for the patient, adjusting an operating parameter of a medical device used by the patient, scheduling a physician office visit, contacting a first responder, and scheduling a consultation with a specialist” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the chronic disease is a heart disease” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the physiological parameter is a pressure within the cardiovascular systems of the population of patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6,
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the physiological parameter is left heart filling pressure (LHFP), pulmonary artery (PA) pressure, pulmonary capillary wedge pressure (PCWP), a pressure within an individual chamber of the heart, or a pressure within the pulmonary circulation system” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7,
Claim 7 depends from claim 21 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising the artificial intelligence sharing with the medical provider the known or predictable medical condition and the learned course of medical action that were learned by the artificial intelligence and stored in the database” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9,
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising collecting the data corresponding to the physiological parameter of the population of patients to create Big Data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10,
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising using the Big Data to predict onset of the chronic disease or the medical condition” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11,
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the chronic disease or the medical condition is atrial fibrillation, hypotension, hypertension, heart failure decompensation, or heart attack” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12,
Claim 12 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising using the Big Data to apply the individualized course of medical action” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13,
Claim 13 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the known, individualized, and learned courses of medical action comprise modifying a medication level for the patient or adjusting an operating parameter of a medical device used by the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14,
Claim 14 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising using the Big Data to understand the etiology of the chronic disease and prevention and treatments thereof” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 21,
Claim 21 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 21 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“the method further comprising storing the unknown or unpredictable medical condition and the individualized course of medical action prescribed by the medical provider in the database so that the artificial intelligence learns from the medical provider and the unknown or unpredictable medical condition and the individualized course of medical action become known by the artificial intelligence” further describes the abstract idea. This claim limitation is still 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (2008/0269573; herein referred to as Najafi) in view of De Bruin et al. (US 2014/0279746; herein referred to as De Bruin). 
As per claim 1, 
Najafi teaches chronically implanting sensors within patients to continuously or periodically sense and monitor at least one physiological parameter and generate data corresponding to the physiological parameter. (Paragraph [0027] of Najafi. The teaching describes “monitoring systems and components thereof that implement one or more implantable sensors configured to be placed through an external wall of an internal organ for monitoring one or more physiological parameters within an internal cavity of the organ. Organs of particular interest include but are not limited to the heart, brain, kidneys, lungs, and bladder”)
Najafi further teaches transmitting via the Internet the data corresponding to the physiological parameter in the patient and storing the data in a database. (Paragraph [0014] of Najafi
Najafi does not explicitly teach monitoring the physiological parameters of human bodies of the population of patients or using artificial intelligence to prescribe a course of medical action in an individual patient of the population of patients if the data corresponding to the physiological parameter in the patient indicates a medical condition that is within the database and known by the artificial intelligence, or using the artificial intelligence to request an individualized course of medical action from a medical provider if the data corresponding to the physiological parameter in the patient indicates a medical condition not within the database or not known by the artificial intelligence
However De Bruin teaches monitoring the physiological parameters of human bodies of the population of patients and operating the sensors continuously or periodically sense and monitor the physiological parameter in the human bodies of the population of patients and generate data corresponding to the physiological parameter (Paragraphs [0068], [0092] and [0126] of De Bruin. The teaching describes an expert system that monitors a population of patients for medical or physical conditions for those undergoing treatment.)
De Bruin further teaches using artificial intelligence to prescribe a known course of medical action in an individual patient of the population of patients in the data corresponding to the physiological parameter in the patient indicates a known medical condition that is within the database and known by the artificial intelligence, the artificial intelligence automatically requesting an individualized course of medical action from a medical provider if the data corresponding to the physiological parameter in the patient indicates an unknown or unpredictable medical condition that is not within the database or is not known by the artificial intelligence or is unpredictable, wherein a learned course of medical action for the unknown or unpredictable medical condition only becomes known by the artificial intelligence once sufficient data have been collected concerning the unknown or unpredictable medical condition and a successful treatment for the Paragraphs [0031], [0068], [0072], [0078] and [0107] of De Bruin. The teaching describes a “medical digital expert system”, that is a computer-based mathematical method capable of analyzing neurophysiological information plus a wide range of clinical and laboratory data to predict treatment outcome/efficacy and, optionally, to estimate diagnosis. Alternatively, the methodology and system can be called a “digital clinician”, or a “cognitive medical expert system”, playing the role of an expert physician/clinician that extensively processes/analyzes the available clinical and laboratory information of a patient, to facilitate a medical diagnosis or make treatment recommendations. The classification/prediction/estimation and decision/inference techniques and models employed are derived from the computational signal/information processing and machine learning and inference methods and procedures which include artificial neural networks and artificial intelligence. The models and processors are built based on the information in the training datasets in a process called learning/training or adaptation. This is considered an artificial intelligence that prescribes a course of action for a patient when their monitored data indicates a medical condition that is within the database and known by the artificial intelligence. The teaching further describes that the artificial intelligence is designed to flexibly operate with incomplete data, provided that required minimum data requirements have been met. Available data and attributes for each patient is analyzed by the expert system, and the treatment response prediction, and optionally, the diagnostic estimation result, will be sent to the physician in electronic format. The artificial intelligence would send a prompt 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the reporting methods of Najafi, the artificial intelligence teachings of De Bruin. Paragraph [0068] of De Bruin teaches that the expert system described in the disclosure is a stand-in for an expert physician. This would mean that there is a reliable source of medical knowledge to monitor patient physiological parameters at all times, not merely when a physician or nurse is looking at the collected data as is seen in Najafi. Further, the expert system of De Bruin takes in more information than a lone physician would be able at one time so recommendations of treatments would be more accurate. One of ordinary skill in the art would have added to the teaching of Najafi, the teaching of De Bruin based on these incentives without yielding unexpected results. 
As per claim 2, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
Najafi further teaches wherein the sensors comprise implantable hemodynamic monitor sensors and are chronically implanted in the population of patients, and the method comprises generating, transmitting, and storing the data over the lifetimes of the population of patients. (Paragraph [0014] and [0028] of Najafi. The teaching describes safe, fast, detailed, real-time, and continuous cardiac pressure measurements. The wireless, battery-less operation of the sensing unit allows the unit to potentially function 
As per claim 3,
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
De Bruin further teaches wherein the known, individualized, and learned courses of medical action comprise one or more of modifying a medication level for the patient, adjusting an operating parameter of a medical device used by the patient, scheduling a physician office visit, contacting a first responder, and scheduling a consultation with a specialist. (Paragraphs [0079], [0218] and [0219] of De Bruin. The teaching describes recommending the list of proper therapies with response likelihoods. The teaching further describes that the expert system can have the treatment determine the proper level of medication for a patient)
As per claim 4, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
Najafi further teaches wherein the chronic disease is a heart disease. (Paragraph [0047] of Najafi. The teaching describes that the sensors can be used in a variety of procedures such as early diagnosis of congestive heart failure which is a chronic heart disease.)
As per claim 5, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
Najafi further teaches wherein the physiological parameter is a pressure within the cardiovascular systems of the population of patients. (Paragraph [0014] and [0028] of Najafi. The teaching describes safe, fast, detailed, real-time, and continuous cardiac pressure measurements. The wireless, battery-less operation of the sensing unit allows 
As per claim 6, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
Najafi further teaches wherein the physiological parameter is left heart filling pressure (LHFP), pulmonary artery (PA) pressure, pulmonary capillary wedge pressure (PCWP), a pressure within an individual chamber of the heart, or a pressure within the pulmonary circulation system. (Paragraph [0011] of Najafi. The teaching describes a particular but non-limiting example is monitoring the left heart filling pressures for post-operative care of patients)
As per claim 7, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 21, 
De Bruin further teaches further comprising the artificial intelligence sharing with the medical provider the known or predictable medical condition and the learned course of medical action that were learned by the artificial intelligence and stored in the database. (Paragraph [0072] of De Bruin
As per claim 9, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
De Bruin further teaches further comprising collecting the data corresponding to the physiological parameter of the population of patients to create Big Data. (Paragraph [0092] of De Bruin. The teaching describes a digital system that is trained with a larger population of patients and with more variety of data and information. This information collected from a larger population of patients is considered Big Data.)
As per claim 10, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 9, 
De Bruin further teaches further comprising using the Big Data to predict onset of the chronic disease or the medical condition. (Paragraph [0092] of De Bruin. The teaching describes that to improve the predictor system, the larger patient population data needs to be incorporated into the training data. Thus predictor system predicts the diagnosis and outcome of treatment for the patients.)
As per claim 11, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 10, 
Najafi further teaches wherein the chronic disease or the medical condition is atrial fibrillation, hypotension, hypertension, heart failure decompensation, or heart attack. (Paragraph [0028] of Najafi. The teaching describes that the sensors can be used to monitor blood pressure in the patient which is a vital sign monitoring hypotension or hypertension.)
As per claim 12, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 9, 
De Bruin further teaches further comprising using the Big Data to apply the individualized course of medical action. (Paragraphs [0092] and [0106] of De Bruin. 
As per claim 13, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 12, 
De Bruin further teaches wherein the known, individualized, and learned courses of medical action comprise modifying a medication level for the patient or adjusting an operating parameter of a medical device used by the patient. (Paragraphs [0079], [0218] and [0219] of De Bruin. The teaching describes recommending the list of proper therapies with response likelihoods. The teaching further describes that the expert system can have the treatment determine the proper level of medication for a patient)
As per claim 14, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 9,
De Bruin further comprising using the Big Data to understand the etiology of the chronic disease and prevention and treatments thereof. (Paragraph [0092] of De Bruin. The teaching describes a digital system that is trained with a larger population of patients and with more variety of data and information. This information collected from a larger population of patients is considered Big Data. When the expert system received this larger set of data, the prediction and treatment recommendations improve thereby establishing a better understanding of the causes of the disease and how to prevent and treat the disease)
As per claim 21, 
The combined teaching of Najafi and De Bruin teaches the limitations of claim 1, 
De Bruin further teaches the method further comprising storing the unknown or unpredictable medical condition and the individualized course of medical action prescribed by the medical provider in the database so that the artificial intelligence learns from the medical provider and the unknown or unpredictable medical condition and the individualized course of medical action become known by the artificial intelligence. (Paragraph [0072] of De Bruin. The teaching describes that the expert system is trained through a training data set that is continually being given additional information. The expert system learns from physician input about the medical condition to allow that information to be known by the artificial intelligence.)

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the pending claims provide an “inventive concept in the application of the abstract idea” through its medical condition learning capability, and is therefore eligible under Step 2B.
The examiner respectfully disagrees. The process of an AI learning what was previously unknown to it and then applying the newly learned piece of information is the basis for all of machine learning either through supervised or unsupervised machine learning. Such a capability is well-known, routine and conventional in the technological field. Accordingly, the pending claims are not eligible under Step 2B.  
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive: 
The applicant believes that the pending claims are not taught by the prior art as amended. 
The examiner respectfully disagrees. The examiner has provided a prima facie case of rejection above to show that the combined teaching of Najafi and De Bruin teaches the limitations of the pending claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                      

/JOHN P GO/Primary Examiner, Art Unit 3686